 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSheet Metal Worker's International Association,Local No. 9 and J. A. Jones Construction Co.'and Carpenters District Council of Denver andVicinity. Case 27-CD-2235 August 1983DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by J. A. Jones Construction Co.(the Employer), alleging that Sheet Metal Workers'International Association, Local No. 9 (SheetMetal Workers), violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity withan object of forcing or requiring the Employer toassign certain work to employees represented bySheet Metal Workers rather than to employees rep-resented by Carpenters District Council of Denverand Vicinity (Carpenters).Pursuant to notice, a hearing was held beforeHearing Officer Michael J. Belo, on 10 February1983, at Denver, Colorado. All parties appeared atthe hearing and were afforded full opportunity tobe heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues.Thereafter, the Employer, Sheet Metal Workers,and Carpenters filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that theyare free from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer is a Delaware corporation with its primaryoffice located in Charlotte, North Carolina, whereit is engaged as a general contractor in the buildingand construction industry. At all material timesherein, it has been engaged at the United BankCenter Project, 1707 Sherman Street, Denver,Colorado, in the construction of an office building.During the 12 months preceding the hearing, in thecourse of its operations in Colorado, the Employerpurchased and received goods and materials valuedin excess of $50,000 directly from suppliers locatedI The name of the Employer appears as amended at hearing.267 NLRB No. 7outside the State of Colorado. Accordingly, wefind the Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act andthat it will effectuate the purposes of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATIONS INVOIVEDThe parties stipulated, and we find, that SheetMetal Workers and Carpenters are labor organiza-tions within the meaning of Section 2(5) of theAct.III. THE DISPUTEA. Background and Facts of the DisputeThe Employer is a general contractor engaged inthe construction of the United Bank Building inDenver, Colorado. It originally had a subcontractwith a sheet metal subcontractor, Builders ServiceBureau, for the erection and installation of metaltoilet partitions in the bathrooms of the building.There are two bathrooms per floor in the 52-storybuilding, with a total of seven partitions per floorto be installed. According to the Employer'sproject manager, however, closer examination ofthe subcontract in late 1982 revealed that BuildersService Bureau had not contracted to drill, tap,and place studs in the overhead steel structuralmembers from which the partitions would be hung.The project manager testified that Builders ServiceBureau said the Ironworkers claimed this work.The Employer renegotiated the Builders ServiceBureau contract so that the latter was obligatedonly to supply the metal partitions. The Employerthen asked for and received a bid from anothersheet metal subcontractor, whose employees wererepresented by Sheet Metal Workers, for the instal-lation of the partitions, but the Employer rejectedthe bid as too high. On 7 January 1983 the Em-ployer assigned the erection and installation of themetal partitions to its own employees, representedby Carpenters, with which it has a collective-bar-gaining agreement, and those employees began thework on 10 January 1983.On or about 14 January 1983, Sheet MetalWorkers business representative spoke to the Em-ployer's project manager, claimed the work oferecting and installing the toilet partitions, and ad-vised the latter that there might be picketing if thework was not given to employees represented bySheet Metal Workers. The project manager said hewas willing to assign the work to employees repre-sented by either Union if the two Unions couldagree on which one would do the work. However,when the Employer's project manager received noresponse from the two Unions, he continued to22 LOCAL NO. 9, SHEET METAL WORKERSassign the work in dispute to employees represent-ed by Carpenters. On 14 January 1983 the Employ-er's project manager was approached by a memberof Sheet Metal Workers who was employed as asuperintendent by a sheet metal subcontractor onthe project and told that he should expect troubleand probably a picket line on the job over the as-signment he had made of the toilet partition work.On the next working day, 17 January, Sheet MetalWorkers placed pickets at various gates at theproject with signs stating that the Employer paidsubstandard wages and benefits. As a result, ap-proximately 70 percent of the employees on theproject did not work that day. Pursuant to anagreement between the attorneys for the Employerand Sheet Metal Workers, the pickets were with-drawn in the late afternoon of 17 January 1983 andhad not returned as of the date of the hearing. Asof the date of the hearing, approximately 30 per-cent of the toilet partition work had been complet-ed.B. The Work in DisputeThe work in dispute is the erection and installa-tion of metal toilet partitions at the Employer'sconstruction project, the United Bank Building, a52-story office building in Denver, Colorado.C. Contentions of the PartiesThe Employer and Carpenters contend there isreasonable cause to believe Sheet Metal Workersviolated Section 8(b)(4)(D) of the Act and thatthere is no agreed-upon method for the adjustmentof the dispute. Both contend that the work in dis-pute should be awarded to employees representedby Carpenters on the basis of their collective-bar-gaining agreement, economy and efficiency of op-erations, Employer and area practice, and the Em-ployer's preference.Sheet Metal Workers contends that the work indispute should be awarded to employees represent-ed by it based on Employer, area, and industrypractice, economy and efficiency of operations, in-terunion agreements, and Joint Board decisions.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.As noted above, it is undisputed that on 13 Janu-ary 1983 the Sheet Metal Workers business agentapproached the Employer's project manager, madea demand for the work in dispute, and advised thatthere might be picketing if the toilet partition workwas not reassigned. When the Employer continuedto assign the work to the employees represented byCarpenters on 14 January 1983, a member of SheetMetal Workers, who was employed as a superin-tendent by a sheet metal subcontractor on theproject, advised the Employer's project managerthat he could expect trouble and probably a picketline if the assignment was not changed. The nextworking day, Sheet Metal Workers members pick-eted the jobsite, and, although the picket signsstated that the Employer paid substandard wages,Sheet Metal Workers business agent testified thathe was concerned with the assignment of work tohis members and not with the amount of wagesbeing paid to those already doing the work. Final-ly, the parties stipulated that there was reasonablecause to believe that Section 8(b)(4)(D) of the Acthad been violated. Based on the foregoing, and therecord as a whole, we find that reasonable causeexists to believe that an object of the picketing bySheet Metal Workers was to force the Employer toassign the work in dispute to employees represent-ed by Sheet Metal Workers and that a violation ofSection 8(b)(4)(D) has occurred.At the hearing, the Employer and Carpentersstipulated that there was no agreed-upon methodfor the voluntary adjustment of the instant dispute.Although at the hearing Sheet Metal Workers re-served its position with respect to the stipulation,in its brief Sheet Metal Workers specifically statedthat it makes no contention that the dispute wasnot properly before the Board for determination onthe merits. We therefore find that there is noagreed-upon method for the voluntary adjustmentof the dispute. Accordingly, we find the dispute isproperly before the Board for determination underSection 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.2TheBoard had held that its determination in a jurisdic-tional dispute is an act of judgment based oncommon sense and experience reached by balanc-ing those factors involved in a particular case.32 N..LR.B. v. Radio & Television Broadcast Engineers Union. Local1212. International Brotherhood of Electrical Workers, AFL-CIO [Colum-bia Broadcasting System], 364 U.S. 573 (1961).3 International Association of Machinists, Lodge No. 1743. AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).23 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Certifications and collective-bargainingagreementsNeither of the Unions involved herein has beencertified by the Board as the collective-bargainingrepresentative for a unit of the Employer's employ-ees. It is undisputed that at all relevant times Car-penters had a collective-bargaining agreement withthe Employer. The jurisdictional provisions of thecollective-bargaining agreement between Carpen-ters and the Employer contain language sufficientto encompass the work in dispute.4In view of thefact that the collective-bargaining agreement en-compasses the work in dispute, the Employer's as-signment of such work to employees representedby Carpenters, and the fact that Sheet Metal Work-ers has no collective-bargaining agreement with theEmployer, we find the factor of collective-bargain-ing agreements tends to favor an award of the dis-puted work to employees represented by Carpen-ters.2. Economy and efficiency of operationsOriginally, the Employer had subcontracted thedisputed work to a subcontractor who had a col-lective-bargaining agreement with Sheet MetalWorkers, but, when a previously omitted task in-creased the toilet partition project cost beyond theEmployer's budget, other ways to complete thedisputed work were sought. The choices consid-ered were using the Employer's own employeesrepresented by Carpenters or using a subcontractorwho had a collective-bargaining agreement withSheet Metal Workers. The Employer chose to usehis own employees represented by Carpenters be-cause the estimated cost of that choice was onehalf the cost of using the subcontractor. The Em-ployer's project manager testified that, with one-third of the disputed work done, the cost waswithin budget. He further testified that employeesrepresented by Carpenters could perform otherwork when not doing toilet partition work, therebyresulting in greater flexibility and economy. SheetMetal Workers has not shown that employees rep-resented by it could perform other work. Accord-ingly, we find that the factor of economy and effi-ciency of operations favors awarding the work indispute to employees represented by Carpenters.4 Thus, the jurisdictional provisions refer to the following work:The installation of all frame work, partitions of any material to in-clude metal studs, floor and ceiling runners, braces or any nailable orscrewable frame existence or similar construction.Erection of all wood, metal, plastics and composition partitions:[T]he installation, tieing and connection of all types of light ironand metal studs and all types of light iron lerring erected to re-ceive the material specified in this Article, including but not limit-ed to gypsum wall board, walls, partitions, ceiling heat panels ..is specifically included in the work covered by this Agreement.3. Relative skillsThe record reveals that both groups of employ-ees possess the necessary skills to perform the workin dispute. We therefore find that the factor of rela-tive skills is not helpful to our determination.4. Employer and area practiceThe undisputed testimony of the Employer'sproject manager and of the managers for threeother general contractors in the Denver area wasthat toilet partition work is either done by theirown employees who are represented by Carpentersor, if done by subcontractors, then by employeesrepresented by Sheet Metal Workers. Each firmmakes the decision to keep or subcontract the workon an economic basis. The Employer subcontractsabout 75 percent of its toilet partition work where-as the other three general contractors subcontract50 percent of theirs. Employees represented byCarpenters testified to doing toilet partition workin the Denver area as did employees representedby Sheet Metal Workers. Since the Employer haselected to perform the work in dispute itself ratherthan subcontracting it out, and since it is clear thatin such situation it has been the practice of the Em-ployer and other general contractors in the area toassign work similar to that in dispute to employeesrepresented by Carpenters, we find the factor ofthe Employer's practice and area practice favors anaward of the disputed work to employees repre-sented by Carpenters.5. The Employer's preferenceThe Employer's project manager testified that,while he had no preference prior to the initial as-signment of the work, he preferred to continue toassign the work in dispute to the employees repre-sented by Carpenters since they had become famil-iar with it and were performing such work in anefficient manner. We therefore find that this factor,although not entitled to controlling weight, tendsto favor an award of the work in dispute to em-ployees represented by Carpenters.6. Interunion agreementCarpenters and Sheet Metal Workers are affili-ated with, respectively, the United Brotherhood ofCarpenters and Joiners and the Sheet Metal Work-ers International Association. In 1929 the twoparent organizations entered into an agreementwhich states, inter alia, "toilet partitions [which]shall be done by Sheet Metal Workers." AlthoughSheet Metal Workers bases its claim to the work indispute on this interunion agreement, it is not clearthat the work in dispute is covered by that agree-24 LOCAL NO. 9, SHEET METAL WORKERSment. The unrebutted testimony of Carpenterspresident is that it is not, and, although the recordindicates that there are four types of toilet parti-tions, no evidence was presented as to which, ifany, of these types of partitions were the subject ofthe agreement.Even if the interunion agreement were not am-biguous, the Board has not assigned significantweight to such agreements where all the partieshave not agreed to abide by them.5Although theinterunion agreement is mentioned in article 2 ofthe agreement between Carpenters and the Em-ployer, the stated purpose of that article is to "pro-tect the craft jurisdiction" of Carpenters againstother crafts and not to restrict the Employer's as-signment of work. Further, neither the Carpentersnor the Employer has agreed to abide by the inter-union agreement and Carpenters continues to claimthe work in dispute without sanctions from itsparent organization for doing do. For all these rea-sons, we give no significant weight to the interun-ion agreement.7. Impartial board determinationsThe Sheet Metal Workers submitted into evi-dence 17 decisions of either the Impartial Jurisdic-tional Disputes Board or the National Joint Boardfor the Settlement of Jurisdictional Disputes. Onprevious occasions, the Board has refused toaccord significant weight to such awards whenthey fail to explicate the factors upon which theyare based, as these decisions fail to do.6We there-fore accord these decisions no significant weight.ConclusionUpon the record as a whole, and after full con-sideration of all of the relevant factors involved,' See Local 361, International Association of Bridge. Structural and Or-namental Iron Workers AFL-CIO (Contrete Casting Corp.), 209 NLRB112 (1974).6 See Operative Plasterers' and Cement Masons' International Association.Local No. 394, AFL-CIO (Warner Masonry, Inc.), 220 NLRB 1074, 1075-76 (1975); United Association of Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry of the United States and Canada, PlumbersLocal No. 219 (Price Brothers Company),. 174 NLRB 547, 550 (1969),we conclude that employees who are representedby Carpenters are entitled to perform the work indispute. We reach this conclusion based on the col-lective-bargaining agreement between Carpentersand the Employer, economy and efficiency of op-erations, Employer and area practice, and the Em-ployer's preference, and the fact that employeesrepresented by Carpenters possess the requisiteskills to perform the disputed work. In making thisdetermination, we are awarding the work in dis-pute to the employees who are represented by theCarpenters, but not to that Union or its members.The present determination is limited to the particu-lar controversy which gives rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of J. A. Jones Construction Co.who are represented by Carpenters District Coun-cil of Denver and Vicinity are entitled to performthe erection and installation of metal toilet parti-tions at the Employer's construction project, theUnited Bank Building, a 52-story office building inDenver, Colorado.2. Sheet Metal Workers' International Associ-ation, Local No. 9, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to forceor require J. A. Jones Construction Co. to assignthe disputed work to employees represented bythat labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Sheet MetalWork-ers' International Association, Local No. 9, shallnotify the Regional Director for Region 27, inwriting, whether or not it will refrain from forcingor requiring J. A. Jones Construction Co., bymeans proscribed by Section 8(b)(4)(D) of the Act,to assign the disputed work in a manner inconsist-ent with the above determination.25